Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An information disclosure statement has not been received.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  
Specification Objection
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Float Flowmeter with Alternating Transmitter and Sensor Arrangement”. Correction is required. See MPEP § 608.01(b).
Drawings
The drawings are objected to because the embodiment of Claims 63 and 72 directed to an arrangement of alternating transmitters and sensors on each of the two housing sides is not depicted along with the claimed recessed portions of the housing structured.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 63-80 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 63 and 72 recite similar limitations “recessed portions of the housing structured to …[functional language]” which is unclear as to what additional structure is required beyond the claimed “recessed portion structure”.  The limitation does not seem to clearly invoke a means plus function interpretation.  There are no depictions in the drawings of the recessed portions to provide additional interpretation of structure.  Looking to the written description the functional language places a transmitter and a sensor in each recessed portion and does not seem to add any additional structure to the recessed portion of the housing.  The written description in paragraph [0037] adds only to the arrangement of the recessed portion in the positioning of the 

Claims 63 and 72 recite the plural of first and second transmitters and sensors and to an alternating arrangement of the transmitters and sensors, which is unclear as to whether there is a single transmitter on for example the first side alternating with a single sensor or an array of plural first transmitters then an array of plural first sensors in an alternating pattern.  Examiner interprets the latter array as the written description [0034] refers to transmitter and sensor arrays.  
All dependent claims are rejected for their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 63-65, 69-74 & 78-80 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (GB 2070149: “Kato”) in view of Sun (CN 103438943; “Sun”) and in further view of Brodd (EP 2012144; “Brodd”).  

Claim 63. Kato discloses a flowmeter (Fig. 4: flowmeter 10), comprising: a housing (Fig. 4: cylinder bore 102 with housing 104) having a first side (Fig. 4:  left side depicted of housing with openings 114 & 118) and a second side (Fig. 4:  right side depicted of housing with openings 116 & 120); first transmitters (Fig. 4:  138 & 140 transmitting light emitting elements) secured on the first side (Fig. 4:  left side depicted of housing with openings 114 & 118 and transmitters 138 & 140 in the openings) and second sensors (Fig. 4:  photo sensitive sensors 142 & 144) secured on the second side (Fig. 4:  right side depicted of housing with openings 116 & 120), respective ones of the first transmitters (Fig. 4:  138 & 140 transmitting light emitting elements) on the first side (Fig. 4:  left side depicted of housing with openings 114 & 118 and transmitters 138 & 140 in the openings) positioned opposite to corresponding ones of the second sensors (Fig. 4:  photo sensitive sensors 142 & 144 opposite the respective transmitters) on the second side (Fig. 4:  right side depicted of sensor housing with openings 116 & 120), and recessed portions (Fig. 4: openings left recessed openings 114 & 118 right openings 116 & 120) of the housing structured to (a) block ambient signals (Fig. 4: core 102 with isolated openings 114, 116, 118 & 120) not originating from the respective first (Fig. 4:  138  radiation sensor diode) and second transmitters (Fig. 4:  140 radiation sensor diode) and the corresponding ones of the first (Fig. 4:  sensors 142) and second sensors (Fig. 4:  photo sensitive second sensor 144) (b) permit first intended signals from the respective ones of the first transmitters (Fig. 4:  transmitter 138 to first sensor 142) to the corresponding ones of the second sensors (Fig. 4:  photo sensitive sensors 144) and (c) permit second intended signals from the respective ones of the second transmitters (Fig. 4: second transmitter 140)  to the corresponding ones of the first sensors [Fig. 4: second transmitter 140 to second sensor 144) [Page 4: lines 08-15:  the openings 114 and 118, light emitting elements 138 and 140 such as photo-emitting diodes are received, and in the outer sections 124 and 128 of the openings 116 and 120 are received photo sensitive elements 142 and 144 such as photo sensitive transistors. The light emitting elements 138 and 140 respectively and continuously emit light through the inner sections 130 and 134].
 Kato does not explicitly disclose:
A plurality of transmitters and sensors blocked together to form first and second transmitters and first and second sensors.  

2) First transmitters on a first side and second transmitters secured on the second side; first sensors secured on the first side and second sensors on the second side and the first transmitters alternately located adjacent to the first sensors on the first side, and the second transmitters alternately located adjacent to the second sensors on the second side, and respective ones of the second transmitters on the second side positioned opposite to the first sensors on the first side.
With regard to 1) Sun teaches a float flow meter (Fig. 3:  with transmitter blocks (M1 to Mn) and sensor blocks (N1 to Nn) matched in width to the float (Fig. 3: float 5)[0013: each group of several LED, the arrangement length is equal to the length of the floater, so as to ensure the light covering range is one float length and sensed at two float lengths].  Sun further teaches the first transmitters (M1) and second transmitters (M2)[0011:  photosensitive diodes 22 are numbered as follows: N1, N2. ..., Nn, each group of fibre number transmitted to the photosensitive diode of the number NI 22 Ia (fibre on the fibre of the same serial number on the photosensitive diode 22] and a first sensors (N1) and second sensors (N2) [0013:  n photosensitive diode are respectively number is N 1, N, 2. ..., Nn, each group of fibre number is conducted to the photosensitive diode Ia number NI is optical fibre (optical fibre of the same sequence number at the photosensitive diode arranged in circular, then through the lens, is conventional technical means)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use a blocks of transmitters and blocks of sensors matched to float widths as an arrangement of transmitters and sensors for Kato’s transmitter and sensor arrangement because sizing the transmitters and sensors to ensure cover the float width because  the arrangement improve the accuracy and reliability of the device by providing high resolution and stable sensing with a simple structure and low cost [Kato 0004].
With regard to 2) Brodd teaches transmitter and receiver units are arranged on the strips (Fig. 3: 210). Brodd further teaches first transmitters (Fig. 3: 214.6 emitter units and 214.1-2) on a first side (Fig. 3: first side 211) and second transmitters (Fig. 3: 214.3 emitter units and 214.4-5) secured on the second side (Fig. 3: second side 213); first sensors (Fig. 3: 212.2  and 212.3-7) secured on the first side (Fig. 3:  first side 211 ) and second sensors (Fig. 3: 212.8 and 212.9-13) on the second side (Fig. 3:  second side 213) and the first transmitters (Fig. 3: 214.6 emitter units and 214.1-2) alternately located adjacent to the first sensors (Fig. 3: 212.2  and 212.3-7) on the first side (Fig. 3: first side 211), and the second transmitters (Fig. 3: 214.3 emitter units and 214.4-5) alternately located adjacent to the second sensors (Fig. 3: 212.8 and 212.9-13) on the second side (Fig. 3:  second side 213), and respective ones of the second transmitters  (Fig. 3: 214.3 emitter units and 214.4-5) on the second side (Fig. 3: second side 213) positioned opposite to the first sensors (Fig. 3: 212.2  and 212.3-7) on the first side (Fig. 3: first side 211)[0016:  The transmitting units and the receiving units are arranged on the first bar and on the second bar in such a way that at least one group of at least one transmitting unit and at least one group of at least one receiving unit are arranged alternately on each of the bars delimiting the monitored passage, with a group of at least one receiving unit on the first or second bar faces at least one transmitting unit on the second or first bar and a group of at least one transmitting unit on the first or second bar faces at least one receiving unit on the second or first bar].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Brodd’s alternating transmitter and sensor arrangement as an arrangement for Kato’s, as modified, transmitter and receiver blocks because alternating the sensors to separate sides improves the quality of the measurement by reducing interference signal and improves the resolution of determining movement of a small object [Brodd 0006].
Claim 72. Kato discloses a method for monitoring a flowmeter (Fig. 4: flowmeter 10), comprising: transmitting [Page 5 lines 68-81:  the output of the photo-sensitive member 142 first intended signals from first transmitters (Fig. 4:  138 & 140 transmitting light emitting elements), the first transmitters (Fig. 4:  138 & 140 transmitting light emitting elements) secured on a first side (Fig. 4:  left side depicted of housing with openings 114 & 118 and transmitters 138 & 140 in the openings) of a housing (Fig. 4:  left side depicted of housing with openings 114 & 118); monitoring for the first intended signals via first sensors (Fig. 4:  photo sensitive sensors 142 & 144) secured on the second side (Fig. 4:  right side depicted of housing with openings 116 & 120), of the housing (Fig. 4: cylinder bore 102 with housing 104),  Preliminary Amendmentmonitoring for the second intended signals via second sensors (Fig. 4:  photo sensitive sensors 142 & 144) secured on the first side of the housing (Fig. 4:  left side depicted of housing with openings 114 & 118),  blocking ambient signals (Fig. 4: core 102 with isolated openings 114, 116, 118 & 120) from reaching the first (Fig. 4:  photo sensitive sensors 144) and second sensors (Fig. 4:  photo sensitive sensors 142 & 144) with recessed portions of the housing (Fig. 4: core 102 with recessed isolated openings 114, 116, 118 & 120); and permitting the first and second intended signals when a signal path between the first and second transmitters (Fig. 4:  140 radiation sensor diode) is in a perpendicular path to respective first and second sensors (Fig. 4:  photo sensitive sensors 142 & 144) sensors [Fig. 4: second transmitter 140 to second sensor 144) [Page 4: lines 08-15:  the openings 114 and 118, light emitting elements 138 and 140 such as photo-emitting diodes are received, and in the outer sections 124 and 128 of the openings 116 and 120 are received photo sensitive elements 142 and 144 such as photo sensitive transistors. The light emitting elements 138 and 140 respectively and continuously emit light through the inner sections 130 and 134].
Kato does not explicitly disclose:
1) A plurality of transmitters and sensors blocked together to form first and second transmitters and first and second sensors.  
2) First transmitters on a first side and second transmitters secured on the second side; first sensors secured on the first side and second sensors on the second side and the first transmitters alternately located adjacent to the first sensors on the first side, and the second transmitters alternately located adjacent to the second sensors on the second side, and respective ones of the second transmitters on the second side positioned opposite to the first sensors on the first side.
With regard to 1) Sun teaches a float flow meter (Fig. 3:  with transmitter blocks (M1 to Mn) and sensor blocks (N1 to Nn) matched in width to the float (Fig. 3: float 5)[0013: each group of several LED, the arrangement length is equal to the length of the floater, so as to ensure the light covering range is one float length and sensed at two float lengths].  Sun further teaches the first transmitters (M1) and second transmitters (M2 )[0011:  photosensitive diodes 22 are numbered as follows: N1, N2. ..., Nn, each group of fibre number transmitted to the photosensitive diode of the number NI 22 Ia (fibre on the fibre of the same serial number on the photosensitive diode 22] and a first sensors (N1) and second sensors (N2) [0013:  n photosensitive diode are respectively number is N 1, N, 2. ..., Nn, each group of fibre number is conducted to the photosensitive diode Ia number NI is optical fibre (optical fibre of the same sequence number at the photosensitive diode arranged in circular, then through the lens, is conventional technical means)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use a blocks of transmitters and blocks of sensors matched to float widths as an arrangement of transmitters and sensors for Kato’s transmitter and sensor arrangement because sizing the transmitters and sensors to ensure cover the float width because  the arrangement improve the accuracy and reliability of the device by providing high resolution and stable sensing with a simple structure and low cost [Kato 0004].
With regard to 2)  Brodd teaches transmitter and receiver units are arranged on the strips (Fig. 3: 210). Brodd further teaches first transmitters (Fig. 3: 214.6 emitter units and 214.1-2) [0050:   one recognizes transmitting units 212.2 to 212.13] on a first side (Fig. 3: first side 211) and second transmitters (Fig. 3: 214.3 emitter units and 214.4-5) secured on the second side (Fig. 3: second side 213); first sensors (Fig. 3: 212.2  and 212.3-7) secured on the first side (Fig. 3:  first side 211 ) and second sensors (Fig. 3: 212.8 and 212.9-13) on the second side (Fig. 3:  second side 213) and the first transmitters (Fig. 3: 214.6 emitter units and 214.1-2) alternately located adjacent to the first sensors (Fig. 3: 212.2  and 212.3-7) on the first side (Fig. 3: first side 211), and the second transmitters (Fig. 3: 214.3 emitter units and 214.4-5) alternately located adjacent to the second sensors (Fig. 3: 212.8 and 212.9-13) on the second side (Fig. 3:  second side 213), and respective ones of the second transmitters  (Fig. 3: 214.3 emitter units and 214.4-5) on the second side (Fig. 3: second side 213) positioned opposite to the first sensors (Fig. 3: 212.2  and 212.3-7) on the first side (Fig. 3: first side 211)[0016:  The transmitting units and the receiving units are arranged on the first bar and on the second bar in such a way that at least one group of at least one transmitting unit and at least one group of at least one receiving unit are arranged alternately on each of the bars delimiting the monitored passage, with a group of at least one receiving unit on the first or second bar faces at least one transmitting unit on the second or first bar and a group of at least one transmitting unit on the first or second bar faces at least one receiving unit on the second or first bar].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Brodd’s alternating transmitter and sensor arrangement as an arrangement for Kato’s, as modified, transmitter and receiver blocks because alternating the sensors to separate sides improves the quality of the measurement by reducing interference signal and improves the resolution of determining movement of a small object [Brodd 0006].

Claims 64 & 73. Dependent on the flowmeter as defined in respective claim 63 and the method of claim 72. Kato further discloses the first transmitters (Fig. 4:  138 & 140  are alternately located adjacent to the first sensors on the first side, the first transmitters separable by a distance based on a float dimension.
 Kato does not explicitly disclose:
1) A plurality of transmitters and sensors blocked together to form first and second transmitters and first and second sensors.  
2) First transmitters on a first side and second transmitters secured on the second side; first sensors secured on the first side and second sensors on the second side and the first transmitters alternately located adjacent to the first sensors on the first side, and the second transmitters alternately located adjacent to the second sensors on the second side, and respective ones of the second transmitters on the second side positioned opposite to the first sensors on the first side.
With regard to 1) Sun teaches a float flow meter (Fig. 3:  with transmitter blocks (M1 to Mn) and sensor blocks (N1 to Nn) matched in width to the float (Fig. 3: float 5)[0013: each group of several LED, the arrangement length is equal to the length of the floater, so as to ensure the light covering range is one float length and sensed at two float lengths].  Sun further teaches the first transmitters (M1) and second transmitters (M2 )[0011:  photosensitive diodes 22 are numbered as follows: N1, N2. ..., Nn, each group of fibre number transmitted to the photosensitive diode of the number NI 22 Ia (fibre on the fibre of the same serial number on the photosensitive diode 22] and a first sensors (N1) and second sensors (N2) [0013:  n photosensitive diode are respectively number is N 1, N, 2. ..., Nn, each group of fibre number is conducted to the photosensitive diode Ia number NI is optical fibre (optical fibre of the same sequence number at the photosensitive diode arranged in circular, then through the lens, is conventional technical means)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use a blocks of transmitters and blocks of sensors matched to float widths as an arrangement of transmitters and sensors for Kato’s transmitter and sensor arrangement because sizing the transmitters and sensors to ensure cover the float width because  the arrangement improve the 
With regard to 2)  Brodd teaches transmitter and receiver units are arranged on the strips (Fig. 3: 210). Brodd further teaches first transmitters (Fig. 3: 214.6 emitter units and 214.1-2) [0050:   one recognizes transmitting units 212.2 to 212.13] on a first side (Fig. 3: first side 211) and second transmitters (Fig. 3: 214.3 emitter units and 214.4-5) secured on the second side (Fig. 3: second side 213); first sensors (Fig. 3: 212.2  and 212.3-7) secured on the first side (Fig. 3:  first side 211 ) and second sensors (Fig. 3: 212.8 and 212.9-13) on the second side (Fig. 3:  second side 213) and the first transmitters (Fig. 3: 214.6 emitter units and 214.1-2) alternately located adjacent to the first sensors (Fig. 3: 212.2  and 212.3-7) on the first side (Fig. 3: first side 211), and the second transmitters (Fig. 3: 214.3 emitter units and 214.4-5) alternately located adjacent to the second sensors (Fig. 3: 212.8 and 212.9-13) on the second side (Fig. 3:  second side 213), and respective ones of the second transmitters  (Fig. 3: 214.3 emitter units and 214.4-5) on the second side (Fig. 3: second side 213) positioned opposite to the first sensors (Fig. 3: 212.2  and 212.3-7) on the first side (Fig. 3: first side 211)[0016:  The transmitting units and the receiving units are arranged on the first bar and on the second bar in such a way that at least one group of at least one transmitting unit and at least one group of at least one receiving unit are arranged alternately on each of the bars delimiting the monitored passage, with a group of at least one receiving unit on the first or second bar faces at least one transmitting unit on the second or first bar and a group of at least one transmitting unit on the first or second bar faces at least one receiving unit on the second or first bar].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Brodd’s alternating transmitter and sensor arrangement as an arrangement for Kato’s, as modified, transmitter and receiver blocks because alternating the sensors to separate sides 
Claims 65 & 74. Dependent on the flowmeter as defined in claim 63 and method of claim 72.   Kato further discloses (a) the first transmitters (Fig. 4:  138 & 140 transmitting light emitting elements) and the first sensors on the first side and (b) the second transmitters and the second sensors (Fig. 4:  photo sensitive sensors 142 & 144) on the second side (Fig. 4:  right side depicted of housing with openings 116 & 120) are vertically spaced depending on a dimension of a float in the flowmeter, the float to block at least one of (i) first intended signals from reaching respective ones of the first or (ii) second oppositely positioned sensors. Kato does not explicitly disclose:
1) A plurality of transmitters and sensors blocked together to form first and second transmitters and first and second sensors.  
2) First transmitters on a first side and second transmitters secured on the second side; first sensors secured on the first side and second sensors on the second side and the first transmitters alternately located adjacent to the first sensors on the first side, and the second transmitters alternately located adjacent to the second sensors on the second side, and respective ones of the second transmitters on the second side positioned opposite to the first sensors on the first side.
With regard to 1) Sun teaches a float flow meter (Fig. 3:  with transmitter blocks (M1 to Mn) and sensor blocks (N1 to Nn) matched in width to the float (Fig. 3: float 5)[0013: each group of several LED, the arrangement length is equal to the length of the floater, so as to ensure the light covering range is one float length and sensed at two float lengths].  Sun further teaches the first transmitters (M1) and second transmitters (M2 )[0011:  photosensitive diodes 22 are numbered as follows: N1, N2. ..., Nn, each group of fibre number transmitted to the photosensitive diode of the number NI 22 Ia (fibre on the fibre of the same serial number on the photosensitive diode 22] and a first sensors (N1) and second sensors (N2) [0013:  n photosensitive diode are respectively number is N 1, N, 2. ..., Nn, each group of fibre number is conducted to the photosensitive diode Ia number NI is optical fibre (optical fibre of the same 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use a blocks of transmitters and blocks of sensors matched to float widths as an arrangement of transmitters and sensors for Kato’s transmitter and sensor arrangement because sizing the transmitters and sensors to ensure cover the float width because  the arrangement improve the accuracy and reliability of the device by providing high resolution and stable sensing with a simple structure and low cost [Kato 0004].
With regard to 2)  Brodd teaches transmitter and receiver units are arranged on the strips (Fig. 3: 210). Brodd further teaches first transmitters (Fig. 3: 214.6 emitter units and 214.1-2) [0050:   one recognizes transmitting units 212.2 to 212.13] on a first side (Fig. 3: first side 211) and second transmitters (Fig. 3: 214.3 emitter units and 214.4-5) secured on the second side (Fig. 3: second side 213); first sensors (Fig. 3: 212.2  and 212.3-7) secured on the first side (Fig. 3:  first side 211 ) and second sensors (Fig. 3: 212.8 and 212.9-13) on the second side (Fig. 3:  second side 213) and the first transmitters (Fig. 3: 214.6 emitter units and 214.1-2) alternately located adjacent to the first sensors (Fig. 3: 212.2  and 212.3-7) on the first side (Fig. 3: first side 211), and the second transmitters (Fig. 3: 214.3 emitter units and 214.4-5) alternately located adjacent to the second sensors (Fig. 3: 212.8 and 212.9-13) on the second side (Fig. 3:  second side 213), and respective ones of the second transmitters  (Fig. 3: 214.3 emitter units and 214.4-5) on the second side (Fig. 3: second side 213) positioned opposite to the first sensors (Fig. 3: 212.2  and 212.3-7) on the first side (Fig. 3: first side 211)[0016:  The transmitting units and the receiving units are arranged on the first bar and on the second bar in such a way that at least one group of at least one transmitting unit and at least one group of at least one receiving unit are arranged alternately on each of the bars delimiting the monitored passage, with a group of at least one receiving unit on the first or 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Brodd’s alternating transmitter and sensor arrangement as an arrangement for Kato’s, as modified, transmitter and receiver blocks because alternating the sensors to separate sides improves the quality of the measurement by reducing interference signal and improves the resolution of determining movement of a small object [Brodd 0006].
Claims 69 & 78.  Dependent on the flowmeter as defined in the respective claim 63 and the method of claim 72. Kato further discloses including: a float (Fig. 4: 146 float ball) [Page 4 lines 25-31:   In the cylinder bore 102 is disposed a ball member 146 made of a material having a specific gravity which is substantially the same as that of the fuel] a communicator (Fig. 4 Flip flops 308 and 310) and transmitting a signal when the float is at a target level [Page 5 lines 125-130:  The transistors 308 and 310 consist an AND 65 gate. As shown in Fig. 11, the base electrode of the transistor 308 is connected to the flip-flop 302 and the emittor electrode thereof is connected to the base electrode of the transistor 310. The counter 26 is connected to the collector electrode of the transistor 310]. 
Kato does not explicitly disclose:
a communicator to transmit a signal to a base station when the float is at a target level. 

Sun teaches a float flow meter (Fig. 3:  with transmitter blocks (M1 to Mn).  Sun further teaches a communicator (Fig. 3: 20) to transmit a signal to a base station (Fig.3: 15) when the float (Fig. 3: 5) is at a target level [0036:  scanning circuit 23 scanning the photosensitive diode 22 orderly, as the scan, Each photosensitive diode 22 of state information (whether received light) are output to the signal processing circuit 20, the signal (state information of each . 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Sun’s transmitting of level status transmit a signal to a base station when the float is at a target level as a processing step and communications step to use with Kato’s float flowmeter because forwarding the flowrate to a  station accessible to device users and maintainers  improves the usability and maintainability of the device through immediate accessibility to the flowrate levels [0036 Sun].

Claims 70 & 79. Dependent on the flowmeter as defined in claim 69 and the method of claim 78. Kato further discloses the communicator (Fig. 4: flip-flop 302 and 308) is to conserve power by operating intermittently [Page 6 lines 8-10:  Therefore, if the flip-flop 302 is inoperative, the power is not supplied to the electromagnetic coil and thus the actuator is kept in its deactivated position. On the other hand, if the flip-flop 302 becomes operative, power is supplied to the electromagnetic coil to activate the actuator 160. Therefore, by the foregoing motion of the ball member 146, the actuator 160 repeatedly alternates between operative and inoperative positions].  

Claims 71 & 80. Dependent on the flowmeter as respectively defined in claim 63 and method of claim 72. Kato does not explicitly disclose:
the first transmitters and the first sensors of the first side mounted in the array structure.  
1 to Mn) and sensor blocks (N1 to Nn) matched in width to the float (Fig. 3: float 5) [0013: each group of several LED, the arrangement length is equal to the length of the floater, so as to ensure the light covering range is one float length and sensed at two float lengths].  Sun further teaches an array structure (Fig. 3: M1-Mn left side array and N1-Nn right side array) the first transmitters (M1-n) and first sensors are an array (Fig. 3: N1-Nn right).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use a blocks of transmitters and blocks of sensors matched to float widths as an arrangement of transmitters and sensors for Kato’s transmitter and sensor arrangement because sizing the transmitters and sensors to ensure cover the float width because  the arrangement improves the accuracy and reliability of the device by providing high resolution and stable sensing with a simple structure and low cost [Kato 0004].
Claims 66-68 & 75-77 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Sun and in further view of Brodd and in further view of Xu (CN 109387148: “Xu”).
 
Claims 66 & 75. Dependent on the flowmeter as defined in respective claims 63 and method of 72. Kato further discloses further including transmitting the first intended signals as first light signals, the first light signals emitted by Light Emitting Diodes (LEDS) [Page 3 lines 7-12:  In the outer sections 122 and 126 of the openings 114 and 118, light emitting elements 138 and 140 such as photo-emitting diodes are received]. 
Kato does not explicitly disclose:
transmitting the second intended signals as second light signals, the second light signals emitted by lasers.  

Xu teaches a displacement measurement device (Figs. 1a-b).  Xu further teaches transmitting the second intended signals as second light signals, the second light signals emitted by lasers [0017-0018:  Preferably, the light emitting element is a light emitting diode, laser diode, solid state laser, liquid laser, gas laser, excimer laser and fiber laser wherein one or at least two or more of any combination thereof and Preferably, the light comprises visible light and invisible light].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Xu’s combination of led and laser transmitters as a design selection of transmitters to use with Kato’s, as modified, transmitter array’s particular fluid monitoring needs because the combination of led and laser improves detection accuracy and efficiency in determining fluid movement [Xu 0125].
Claims 67 & 76. Dependent on the flowmeter as defined in respective claim 66 and the method of claim 75. Kato further discloses the first and second sensors (Fig. 4:  photo sensitive sensors 142 & 144) are phototransistors [Page 3 lines 6-15:  In the outer sections 122 and 126 of the openings 114 and 118, light emitting elements 138 and 140 such as photo-emitting diodes are received, and in the outer sections 124 and 128 of the openings 116 and 120 are received photo sensitive elements 142 and 144 such as photo sensitive transistors]. 

Claims 68 & 77 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Sun and in further view of Brodd and in further view of Knollenberg (US 20170356838; “Knollenberg”).
 
Claims 68 & 77. Dependent on the flowmeter as defined in respective claim 63 and the method of 72.  Kato further discloses the first transmitters (Fig. 4:  138 & 140 transmitting light emitting elements).  Kato does not explicitly disclose:
The first transmitters include ultrasonic transmitters and the first intended signals emitted by the first transmitters are sound, and the second transmitters include lasers and the second intended signals emitted by the second transmitters are light. 

Knollenberg teaches a flow meter (Fig. 2: flowmeter 10).  Knollenberg further teaches the first transmitters (Fig. 2: 100) include ultrasonic transmitters [0020: a transit-time ultrasonic flowmeter, a rotameter, a float sensor, a Doppler ultrasonic flow meter] and the first intended signals emitted by the first transmitters are sound [0060:  In an embodiment, the fluid monitoring system 100 is a flow monitoring system, such as a rotameter], and the second transmitters (Fig. 2: 220) include lasers [0057:  An optical source 220, such as a laser or light emitting diode, generates a beam of electromagnetic radiation 221 that is passed through the flow chamber 210 such that the beam interacts with particles as they flow through the flow chamber 210. Transmitted, scattered or emitted electromagnetic radiation is collected by a collection system 230 and directed onto a detector system 240 which generates electrical signals corresponding to particles or characteristics of the particles passing through the flow cell] and the second intended signals emitted by the second transmitters are light [0057:  optical source 220, such as a laser or light emitting diode, generates a beam of electromagnetic radiation 221 that is passed through the flow chamber 210 such that the beam interacts with particles as they flow through the flow chamber 210]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Knollenberg’s use of an ultrasonic transmitter for flowrate determination and optical light transmitter for determining a particle count  and secondary flowrate determination as a design choice of transmitters to use with Kato’s, as modified, array of transmitters because the design choice of transmitters to accommodate particular monitored fluids improves the measurement of fluid properties such as acoustic sensing insures an accurate measurement in optically opaque fluids and optical measurement provides details of the fluid content and movement of small particles in fluids [Knollenberg 0004-0005]. 

Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20060248962  
Vaughn; Timothy et al.
Float flowmeter LED sensors double housing
US 20070284550  
Smith; Daniel J. et al.
Float flowmeter Laser or ultrasound sensors
US 20070251330  
Howland; David et al.
Float flowmeter LED sensors
US 5379651  
Doolittle; James
Float flowmeter LED sensors
US 4774676  
Stenzel; Wallace I. et al.
Float flowmeter LED sensors
US 4566337  
Smart; Michael G.
Float flowmeter LED sensors
US 20040226388  
RIEGEL D P
Float flowmeter LED sensors
CN 2227826 Y
GAO, Xi-jing et al.
Float flowmeter infrared sensor
JP 2006343323 A
KAWASHIMA HIROYASU et al.
Float flowmeter magnetic and optical sensors
CN 102636224 A
CHEN, MING-JIE et al.
Float flowmeter LED sensors
KR 101854733 B1
JUNG YEON TAE et al.
Float flowmeter Ultrasound and laser sensors
JP H09186059 A
BUN JIYUNTEI et al.
Float flowmeter LED sensors
JP H0593638 A
YOHANESU HAATOFUIIRU
Float flowmeter LED sensors
DE 10120940 B4
FIESSLER LUTZ DR
Alternating transmitter sensor barrier arrangement
FR 3012220 A1
COULAUD C et al.
Float flowmeter LED sensors
CN 2227826 Y
GAO, Xi-jing et al.
Float flowmeter infrared sensor


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856